Citation Nr: 1116503	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  07-30 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in June 2008.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals additional development is necessary before a decision on the merits of the claim can be reached.  

The Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, in October 2007 at which time he marked a box indicating that he did not desire a hearing before the Board.  However, he noted in a statement on that Form 9 that he requested a DRO hearing prior to Board action, but that if the DRO denied his claim, he requested a travel board hearing.  The Veteran testified at a hearing before a DRO in June 2008.  Following the DRO hearing, the Veteran's claim was denied in a June 2008 supplemental statement of the case.  Consequently, the Board must remand the Veteran's case so that he can be scheduled for a hearing before a member of the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing before a member of the Board.  Provide the Veteran and his representative with notice of the hearing.	

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

